78 Ill. App.2d 336 (1966)
223 N.E.2d 272
People of the State of Illinois, Appellee,
v.
Willie Clark, et al., Appellants.
Gen. Nos. 50,628 and 50,629.
Illinois Appellate Court  First District, Second Division.
December 20, 1966.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall J. Hartman and James J. Doherty, Assistant Public Defenders, of counsel), for appellants.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Truman Larrey, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Judgments of conviction affirmed.
Not to be published in full.